February 24, 1958

Honorable Leroy Jeffers,      Opinion No. WW-379
Chairman, Board of Regents,
The University of Texas,      Re:   Several questions concerning
Esperson Building,                  the construction of Section
Houston, Texas                      33, Article VI, Chapter 385,
                                    page 1155, Acts 55th Legis-
                                    lature, Regular Session, 1957,
                                    relating to prior approval of
                                    travel for officers and em-
                                    ployees of agencies of higher
Dear Mr. Jeffers:                   education.
          In requesting our opinion as to the construction of
Section 33, Article VI, Chapter 385, page 1155, Acts 55th Legis-
lature, Regular Session, 1957, you ask the following question:
               "Specifically, must travel by a member of
          the faculty or staff of an institution of higher
          education to present the results of original
          research before a national, regional, or State
          learned society be approved by the institution's
          governing board prior to the occurrence of the
          travel?"
          Section 33 of such Act reads as follows:
               "Travel by officers and employees of agencies
          of higher education. None of the moneys appropriated
          by this Act may be expended for official travel
          expense incurred by members of governing boards,
          executive and administrative heads, or by any
          employee, of State agencies 6or higher education
          except for official business as approved by the
          appropriate governing board. Official business
          shall include the formal presentation of original
          researches by an employee, if before a national,
          regional, or State learned society approved in
          advance.
               "For the purposes of in-state travel, the
          respective governing boards may delegate their
          authority to approve official travel reimbursements
          from appropriations made in this Act, to presidents,
Honorable Leroy Jeffers, Page 2 (WW-379).


         chief executive heads, vice-presidents, or deans
         heading State systems or particular agencies of
         higher education; provided that such delegations
         of authority shall specify the kind or nature of
         official travel to be approved and the termination
         date of such delegated authority, that such dele-
         gations are entered in the official minutes of
         the governing board, and that a copy of such
         delegations is filed with the Comptroller.
              "All out-of-state travel for any official
         purpose shall be approved by the appropriate
         governing boards except that approval by the
         University of Texas Board of Regents is not
         required for travel by the faculty and staff of
         Texas Western College in the State of New Mexico
         within a radius of 200 miles from El Paso. Such
         excepted travel shall be approved in advance by
         either the President of the University of Texas
         System or by the executive head of Texas Western
         College, as said Board of Regents may determine."
          Presentation of such original researches by an employee,
if before a national, regional, OP State learned society is specif-
ically deemed to be "official business"g for the purpose of travel
expense reimbursement,
          It is not a new requirement of our law that approval
for travel for official business must be approved prior to the
occurrence of the travel, See Attorney General's Opinion S-116
(1953) relating to allowance of travel expense of faculty members
to del9,veroriginal research before a learned society. The pro-
vision there under consideration was Acts 53rd Legislature, Regu-
lar Session, 1953, Chapter 81, Article VI, Section 8-d, which
reads in part as follows:
               "The formal presentation of original researches,
          0 o o if before a national, regional or state learned
          society approved in advance by the administrative head
          of the school, shall be considered state business."
          The above cited opinion construes this Section in the
following language, in part:

               "In view of these nrovisions, we think it is
          clear that DP. Clabaugh-was on State business if
          his presentation was #approved in advance by the
          administrative head! of the University . . au
          (Emphasis ours)
  -




Honorable Leroy Jeffers, Page 3 (WW-379).


          While the language there under consideration differs
in some respects from that here under consideration, we are unable
to distinguish between the legislative intent as to the nature
of the approval required.
          Attorney Generalts Opinion O-2457 (V&O), construing
the."advance!'approval requirement of the general rider to
Senate Bill 427, 46th Legislature, says in part as follows:
               I,
                . * 0 We note your statement that the
          argument is made to you that the word 'advance',
          as used in the rider, means in advance of pay-
          ment and not in advance of making the trip.
          However, the language of the Act is too clearly
          otherwise. It simply admits of no other con-
          struction than that out-of-state expen$es must
          not be incurred until the written statement of
          the Attorney General has been obtained and filed
          with the Comptroller advising that the purpose
          of the proposed trip is for State business
          purposes. (Io 011 (Emphasis in original)
              A ctnstruction which would grant a governing board
authority to approve" the learned societies, travel to which
would be official business, in advance of travel; or which
attempts to grant the governing board authority to determine
what was or was not "official business" for the purpose of
reimbursement, would contravene the rule that provisions of an
atmrooriation     bill mav not contain general legislation and may
not repeal, modify or-amend any general law. -Moore, et al v.
Sheppard,,144 Tex. 5375 192 S.W.2d 559 (1946); Conley v. Daugh-
ters of the Republic, 151 S.W. 877; Linden v. Finle       92 Tex. 451,
49 S.W. 578 (1899);  _. Stats v, Steele, 57 Tex. 203 (1  2).  Further-
more, thesecond and third _    paragraphs of such Section clearly show
that such Section contemplates the-crfficial travel to be approved
by the governing board or its delegerted agent.
          Section 33 relates to "travel by officers and employees
of agencies of higher education".Thesubject    matter of the
specific sentence-you refer to is the "presentation of original
researches." We can only conclude that what is to be "approved
in advance" is the travel incident to such presentation. Any
other interpretation would be forced and unwarranted.
          Prior to the occurrence of the travel for purposes of
presenting results of original researches before national, regional
or State learned societies, each designated employee must seek
your approval for the proposed travel from the authority desig-
nated by Section 33.
Honorable Leroy Jeffers, Page 4 (WW-379).


          In-state travel for such purpose is to be approved in
advance of travel by the governing board of the Institution
involved, or by its properly delegated authority.
          Out-of-state travel for such purpose is to be approved
in advance of travel by the governing board of the institution
involved. There is no provision for delegation of this power
except as such Section pertains to Texas Western College faculty
and staff travel in the State of New Mexico within a radius of
two hundred (200) miles from El Paso, specific authority for
such delegation being provided by Section 33.

                             SUMMARY
            Section 33, Article VI, Chapter 385,
            page 1155, Acts 55th Legislature, Regular
            Session, 1957, relating to approval of
            travel for officers and employees of
            agencies of higher learning to present
            the results,of original researches before
            national, regional or State learned societies,
            contemplates such travel to be approved by
            the governing board of such Institution or
            its propetilydelegated agent prior to the
            occurrence of such travel.
                                       Very truly yours,
                                       WILL WILSON
                                       Attorney General of Texas


                                            Tom I. McFarling
                                            Assistant
TIM:jl:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Cecil C. Rotsch
Jack Goodman
Houghton Brownlee, Jr.
John Reeves
REVIEWED FOR THE ATTORNEY GENERAL
my: W. V. Geppert.